Exhibit 99.1 News Release For Immediate Release TearLab Corporation Reports Q2-13 Financial Results San Diego, CA — August 13, 2013 — TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the second quarter ended June 30, 2013. All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended June 30, 2013, TearLab’s net revenues were $3.5 million, up 392% from $716,000 for the same period in 2012 and an increase of 42% sequentially from $2.5 million in the previous quarter. As previously disclosed, a total of 569 orders for TearLab® Osmolarity systems were booked in Q2-2013. Of those, 327 systems were under the Company’s new “Masters Multi Unit Program”, 221 were through its minimum use access programs, 6 were direct purchases and 15 were purchased outside of the U.S. The Company’s net loss for the three months ended June 30, 2013 was approximately $12.0 million, or $0.41 per share. This included approximately $7.6 million, or $0.26 per share, in non-cash expense related to the revaluation of warrants issued in June 2011 and annual options that were granted and fully vested in the second quarter. In last year’s second quarter, the net loss was $2.0 million, or $0.08 per share ($0.10 per share on a diluted basis). This included approximately $0.5 million or $0.02 per share, in non-cash income related to the revaluation of warrants issued in June 2011, partially offset by $0.3 million, or $0.01 per share, in non-cash expenses related to annual options that were granted and fully vested in the period. As of June 30, 2013, TearLab had $7.2 million in cash and cash equivalents, which did not include approximately $37.5 million in net funds raised by the Company in a July 2013 underwritten public offering of common stock. "We were very pleased with the strong level of support from both new and existing investors in our recent financing," commented Elias Vamvakas, TearLab's Chief Executive Officer. "This has provided us with necessary resources to continue expanding our sales organization, building widespread awareness and clinical use of the TearLab Osmolarity test, while creating an unprecedented partnership within the eye care community.” Conference Call and Webcast Information TearLab will hold a conference call to discuss these results today, August 13, at 4:30pm Eastern Time at 877-303-1593. The call will also be broadcast live and archived on TearLab's website at www.tearlab.com under the "webcasts" link in the Investor Relations section. For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-537-3406 and enter reservation # 27540820when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care. The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System. Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements. These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding our future recurring revenue expectations, the future potential of the TearLab ® Osmolarity System and the related impact on our sales. These statements are only predictions based on our current expectations and projections about future events. You should not place undue reliance on these statements. Actual events or results may differ materially. Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Stephen Kilmer (647) 872-4849 skilmer@tearlab.com TearLab Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Three months ended June 30, Revenue $ $ Cost of goods sold Gross profit 1,395 Operating expenses General and administrative 2,616 Clinical , regulatory and research & development 221 Sales and marketing Amortization of intangible assets Total operating expenses 6,674 Loss from operations ) ) Other income (expense) (6,746 ) Net loss and comprehensive loss $ (12,025 ) $ ) Weighted average shares outstanding - basic Loss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Loss per share – diluted $ ) $ ) TearLab Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Six months ended June 30, Revenue $ $ Cost of goods sold Gross profit 2,455 Operating expenses General and administrative 4,064 Clinical , regulatory and research & development 430 Sales and marketing Amortization of intangible assets Total operating expenses 10,895 Loss from operations ) ) Other income (expense) (12,158 ) ) Net loss and comprehensive loss $ (20,598 ) $ ) Weighted average shares outstanding - basic and diluted Loss per share – basic and diluted $ ) $ ) TearLab Corp. CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars ) (Unaudited) ( $ 000’s) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Fixed assets, net Patents and trademarks, net Intangible assets, net Other non-current assets 30 28 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Obligations under warrants Total current liabilities Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, 10,000,000 authorized none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 29,875,778 and 28,741,653 issued and outstanding at June 30, 2013 and December 31, 2012 respectively 30 29 Additional paid-in capital Accumulated deficit ) (406,847 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
